Citation Nr: 1511699	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-15 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 percent for Gilbert Syndrome with irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

 The appellant served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a May 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO), located in Cleveland, Ohio. 

Following the perfection of his appeal, the appellant provided testimony via a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ) in May 2014.  A transcript of that hearing was produced and has been included in the claims folder for review.  

The issues of entitlement to an increased evaluation for headaches and whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for hepatitis have been raised by the record in the Board Hearing Transcript, dated May 20, 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased evaluation for the appellant's service-connected Gilbert's Syndrome with irritable bowel syndrome is addressed in the REMAND portion of the decision below and it is REMANDED to the AOJ.





FINDING OF FACT

The record establishes current bilateral hearing loss disability for VA purposes; the appellant has also credibly affirmed that while he was on active duty, he was exposed to acoustic trauma and has suffered from hearing loss since leaving service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for an award of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for bilateral hearing loss.  He maintains that while on active duty and serving in Vietnam, he was exposed to close-proximity rifle fire.  More specifically, he claims that a rifle discharged inches from his head causing him to lose his hearing and to have ringing in the ears.  He also avers that his unit was subject to incoming mortar fire and explosions.  He believes that but for his military service, he would not have developed the disability of both ears from which he now suffers therefrom.  He has testified that after he left service, over the years, his hearing has become so diminished that he is unable to hear others and must depend on hearing aids. 

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2014).  In order to establish service connection for the claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2014).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, including sensorineural hearing loss, are chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2014), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a) (2014), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d) (2014).

Additionally, in the case of sensorineural hearing loss, service connection is warranted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Even though hearing loss for VA purposes may not be demonstrated at separation, service connection for a current hearing loss disability can be established by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The record reveals that the appellant served in the United States Army and served in Vietnam where he served with an artillery unit.  The appellant's service in Vietnam earned the appellant the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and the Army Commendation Medal.  The service personnel records further reveal that the appellant participated in combat operations while in South Vietnam.  The service medical records indicate that when the appellant was discharged from the Army, his hearing was tested.  The results of that testing suggested some hearing loss in both ears, with the left ear having more loss than the right.  

In March 2010, following the appellant's request for benefits, he underwent a VA audiological examination.  The examination results produced a diagnosis of sloping to moderately severe sensorineural hearing loss in both ears.  The examiner conceded that the appellant may have been exposed to acoustic trauma while he was on active duty.  However, the examiner indicated that it was his belief that the appellant's current hearing loss was not caused by or the result of the appellant's military service.  The audiologist did not explain whether the appellant's current hearing loss was a result of the appellant's age or some other event that occurred after the appellant was released from active duty. 

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's written and testimonial statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, his recitation of the symptoms produced by his bilateral hearing loss, and how long the condition has bothered him, has remained consistent.  The Board finds that the appellant's written and spoken evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  While the Veteran's separation examination is negative of any complaints of, treatment for, or diagnosis of hearing loss, he has provided credible statements that he first noticed this condition during service and that it has continued since that time.  While the Veteran is not competent to provide an opinion as to a diagnosis of a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, his statement as to the presence of some degree of hearing loss is evidence in support of the claim.  Accordingly, the record contains sufficient evidence to find that the Veteran incurred acoustic trauma during service and first noticed some degree of hearing loss while on active duty, which has continued over the many years since service.

There is also medical evidence dated in recent years confirming that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The question remains whether there is competent evidence of a nexus between this current condition and service, to include his exposure to acoustic trauma.

The Board is cognizant of the decades that elapsed before a hearing loss disability was first demonstrated clinically.  However, as explained above, the Veteran currently has a bilateral hearing loss.  He has also provided a history of hearing loss since service that stands uncontradicted in the record.  The VA audiologist has provided an opinion that did not discuss all of the facts or the appellant's assertions.  Specifically, she did not comment on the Veteran's report of continuity of symptoms since service.  Hence, the Board believes that the opinion does not have positive or negative value.  The Board will therefore rely on the appellant's statements in order to resolve this matter.

In light of the appellant's credible account of having bilateral hearing loss since being exposed to acoustic trauma during service, the current diagnosis of a bilateral hearing loss disability, and resolving doubt in the appellant's favor, the Board finds that the bilateral hearing loss disability had its onset as a result of the appellant's period of active service.  The Board finds that the evidence is, at the very least, in equipoise.  Accordingly, the benefit of the doubt in resolving the issue on appeal shall be given to the appellant, and thus, service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

The remaining issue on appeal is whether the appellant's service-connected Gilbert's Syndrome with irritable bowel syndrome has been underrated or whether the medical evidence of record merely supports a disability evaluation of 30 percent.  The appellant claimed in his May 2014 Board hearing that his condition has worsened since his last VA examination.  He has also averred that the individuals who have previously examined him have not adequately examined him nor have they sought to discover all of the symptoms and manifestations produced by his service-connected Gilbert's Syndrome with irritable bowel syndrome.  The Court has held that when a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).

Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination may be appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Given the fact that the appellant contends his disability has worsened, the Board finds that VA should afford him a new examination so that a full and fair evaluation of his claim may be made.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the appellant's Gilbert's Syndrome with irritable bowel syndrome during the appeal period beginning in January 2010.  All attempts to procure records should be documented in the claims file.  If the AMC cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.   The appellant and his representative are to be notified of unsuccessful efforts in this regard.

2.  Only after the AMC has obtained all of the appellant's medical records, and only after they have been included in the claims folder, then the AMC should schedule the appellant for a VA examination for the purpose of determining the current severity of his service-connected Gilbert's Syndrome with irritable bowel syndrome.  The examiner is to provide a detailed review of the appellant's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the service-connected disorder.  The examiner should perform all studies deemed appropriate, and set forth all findings in detail in the examination report.  The AMC should make the claims file available to the examiner.  The examiner must provide a complete rationale for any opinion offered in the examination report as to the nature and extent of severity of the appellant's disability. 

After reviewing the available medical records and examining the appellant, the examiner should render comments specifically addressing the following questions regarding the disability examined. 

a.  The examiner should provide an opinion as to the existence of any of the following conditions due to the disorder:  fatigue, malaise, anorexia, weight loss (or other indication of malnutrition), hepatomegaly, nausea, vomiting, arthralgia, and/or right upper quadrant pain.  If weight loss is found, the examiner should comment on whether the weight loss is minor or substantial.  If any pathology found is determined not to be related to Gilbert's Syndrome with irritable bowel syndrome, that finding must be reported, and an explanation provided for each and every opinion offered. 

b.  The examiner must comment as to whether there are incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain; and if so, the total duration of the episodes during the past 12-months. 

c.  If possible, the examiner should comment on whether the appellant's disorder more closely approximates one of the following three sets of criteria: 

(1)  Daily fatigue, malaise and anorexia with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period; or 

(2)  Daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly; or 

(3)  Near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain. 

d.  The examiner should comment on whether the appellant suffers from nausea, sweating, circulatory disturbance after meals, diarrhea, weight loss, anemia, hypoglycemic symptoms, abdominal distress, cramps, gas, distention, constipation, etcetera.  The examiner should comment on whether there is persistent bleeding, anemia, fissures, complete loss of sphincter control, leakage, involuntary bowel movements, the wearing of a pad, etcetera. The examiner should further indicate whether the appellant uses pads as a result of incontinence, and if, the number of pads that are used per day.  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  If any matter cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  Finally, it is requested that the results of the examination be typed and included in the claims folder for review. 

3.  Thereafter, the AMC should readjudicate the issue pending on appeal.  If any benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issue now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


